Citation Nr: 1039965	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-30 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for post-
traumatic stress disorder (PTSD), prior to January 1, 2008, and 
in excess of 70 percent thereafter, to include a total disability 
rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and F. L.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran had active service from May 1967 to June 1969.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Columbia, South Carolina, 
VA Regional Office (RO).  

This case has previously come before the Board.  In November 
2008, the issue was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has been 
returned to the Board for further appellate review.  

The Board notes that the Veteran testified before the undersigned 
Veterans Law Judge at a travel Board hearing in September 2008.  
A transcript of the hearing is associated with the claims file.  

The Board further notes that the appeal in this case stems from 
the 50 percent evaluation assigned for PTSD, from September 15, 
2005, in a January 2006 rating decision.  In correspondence 
received in June 2010, the Veteran indicated that he was seeking 
a higher rating for PTSD, prior to September 2005.  This issue is 
referred to the AOJ for the appropriate action.  


FINDING OF FACT

The Veteran's PTSD is manifested by symptoms resulting in social 
and occupational impairment with deficiencies in most areas, 
throughout the appeal.  The competent evidence does not establish 
total occupational and social impairment due to PTSD or that PTSD 
precludes him from engaging in substantially gainful employment.




CONCLUSION OF LAW

The criteria for a rating of 70 percent throughout the appeal, 
but no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.16, 4.130, 
Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must request that the claimant 
provide any evidence in his possession that pertains to the claim 
based upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.  Letters, dated in 
June 2006, December 2008, and May 2009 told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. App. 
at 120.  The letters also discussed the appropriate disability 
rating or effective date to be assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The claimant's pertinent medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 


and not part of the claims file.  There is no objective evidence 
indicating that there has been a material change in the service-
connected PTSD since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
VA examination was conducted.  See VAOPGCPREC 11-95.  The January 
2008 VA examination report is thorough and supported by VA 
outpatient treatment records.  The examination in this case is 
adequate upon which to base a decision.  The records satisfy 
38 C.F.R. § 3.326.

In sum, the claimant was provided the information necessary such 
that any defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds even if there was VCAA 
deficiency, the evidence of record is sufficient to rebut this 
presumption of prejudice as the record shows that this error was 
not prejudicial to the claimant and the essential fairness of the 
adjudication process in this case was preserved.  

As there is no indication that any failure on the part of VA to 
provide additional notice of assistance reasonably affects the 
outcome of this case, the Board finds that such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (both observing circumstances as to 
when a remand would not result in any significant benefit to the 
claimant).



Criteria

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).

The severity of PTSD is determined by 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under this code, a 70 percent rating 
requires occupational and social impairment, with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; or memory 
loss for the names of close relatives, own occupation, or own 
name.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

Initially, the Board finds substantial compliance with the 
November 2008 remand.  Additional development was undertaken, to 
the extent possible, and the claim was readjudicated.  Thus, the 
Board is able to proceed to a determination.  

This matter stems from the appeal of the 50 percent rating 
assigned for PTSD, from September 2005, in a January 2006 rating 
decision.  In June 2010, a 70 percent rating was assigned, from 
January 1, 2008.  Thus, the question is whether a rating in 
excess of 50 percent is warranted for the relevant period prior 
to January 1, 2008, and whether a rating in excess of 70 percent 
is warranted at any time during the appeal period.  See Hart v. 
Mansfield, 25 Vet. App. 505 (2007); see also Fenderson v. Brown, 
12 Vet. App. 119 (1999).  

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  He asserts that his symptoms are worse than reflected 
by the ratings assigned for the relevant periods.  Having 
reviewed the record, the Board finds that there is a relative 
equipoise in the evidence, and in resolving all doubt in the 
Veteran's favor, a uniform 70 percent rating is supportable in 
this case.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996), (citing Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994)).  The 
Board notes that an examiner's classification of the level of 
psychiatric impairment, by words or by a GAF score, is to be 
considered, but is not determinative of the percentage rating to 
be assigned.  VAOPGCPREC 10-95.

A GAF of 21 to 30 is defined as behavior considerably influenced 
by delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriate, suicidal preoccupation) or an inability to 
function in almost all areas (e.g., stays in bed all day, no job, 
home or friends).  A GAF of 31 to 40 is indicative of some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or any major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing at 
school).  A GAF of 41 to 50 is indicative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).  A 
GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF of 61 to 70 is indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally functioning 
fairly well, has some meaningful interpersonal relationships. In 
reaching a determination in this matter, the Board has considered 
the GAF scores assigned.

In addition to the GAF score of 48 assigned in May 2005, the 
examiner reported that the Veteran's affect was significantly 
blunted with a dysphoric mood, that he appeared tired, and that 
his speech lacked spontaneity, with a slowed thought process.  
Further, a GAF score of 45 was assigned in October 2006, and the 
November 2007 VA examiner assigned a GAF score of 40, reporting 
that PTSD resulted in significant social and occupational 
impairment, with symptoms noted to include impaired concentration 
and memory.  The Board notes that these findings are not 
inconsistent with the GAF score of 40 assigned in the January 
2008 VA examination report, the basis upon which the AOJ 
increased the evaluation to 70 percent, from January 1, 2008.  
Consequently, the Board finds that a 70 percent rating is 
warranted for the entire appeal period.  

The Board finds that the competent evidence does not establish 
that the Veteran has symptoms severe enough to warrant the 
highest possible rating of 100 percent.  Comparing his reported 
and documented symptoms of PTSD to the rating schedule, he does 
not manifest or nearly manifest the behavioral elements of 100 
percent disability due to PTSD.  Thus, a rating in excess of 70 
percent is not warranted under Diagnostic Code 9411 at any time 
during the appeal period.

In that regard, a March 2005 VA treatment record shows a GAF 
score of 51, good eye contact was reported and the examiner 
stated that the Veteran was quite attentive and cooperative, 
noting minimal thought content.  A November 2005 VA examiner 
stated that the Veteran was well dressed and groomed, adding that 
while his affect was constricted, there was variation congruent 
with the subjects discussed, and noted intact judgment and fair 
insight.  

No suicidal or homicidal ideation was specifically reported in 
March 2005, May 2005, and November 2005.  A March 2007 VA record 
notes that the Veteran oscillated between saying that he had 
suicidal thoughts versus denying current suicidal thoughts, and 
it was reported that the Veteran denied the need for inpatient 
treatment.  In regard to the Veteran's testimony to the effect 
that he had thoughts of harming himself, and that in the previous 
year he had contacted his psychiatrist and a rescue squad was 
dispatched, the Board notes that he further testified that he was 
able to calm down without going to the emergency room.  
Transcript at 10 (2008).  In addition, the November 2007 VA 
examiner reported no suicidal and homicidal ideation, and a July 
2008 VA record reflects that Veteran denied suicidal or homicidal 
ideation.  

The Board notes that while the November 2007 VA examination 
report reflects complaints of suicidal ideation, and the examiner 
noted that although the Veteran did not verbalize a plan, he 
stated, 'I have a gun,' the examiner reported no current suicidal 
or homicidal ideation.  In addition, while VA records, dated in 
April 2009, reflect both a positive and a negative suicide 
screen, the Veteran denied current suicidal ideation, intent or 
plan.  The Board notes that while a private record, dated in 
February 2008, notes suicidal ideation, a September 2009 VA 
record notes no suicidal or homicidal ideation.  In addition, the 
October 2005 VA examination report notes that the Veteran had 
learned to walk away from homicidal thoughts he had had in the 
past and the examiner reported no current homicidal thoughts, and 
while periodic suicidal thoughts were noted, the most recent 
consideration of such was noted to have been in 2003.  In 
addition, while the Veteran stated that, "there are times when I 
feel suicidal," as noted in a statement in support of the claim, 
received in June 2010, the competent and probative objective 
findings do not establish a persistent danger of hurting himself 
or others.  Regardless, the competent and probative evidence does 
not establish total occupational and social impairment due to 
PTSD.  

In addition, an October 2008 Vet Center record reflects that the 
Veteran is employed, and while the examiner stated that it was 
only a matter of time until the Veteran became unable to work due 
to PTSD, the 70 percent evaluation herein assigned for the entire 
period under Diagnostic Code 9411 contemplates impairment in 
earning capacity, including loss of time from exacerbations due 
to PTSD.  38 C.F.R. § 4.1.  The Board notes that a February 2008 
private record reflects that service-connected prostate cancer 
had sent the Veteran into a state of depression.  

In addition, the October 2005 VA examination report notes that 
the Veteran had been married for 33 years, and while private 
records, dated from March 2008 to April 2008, note that the 
Veteran did not relate to his wife, and relationship problems are 
noted in correspondence, dated in September 2010, a March 2007 VA 
record notes that he had a vacation planned with his wife for the 
following week to visit his son.  Further, while a July 2008 VA 
record notes a lack of eye contact, an obsessive quality, and a 
flat affect with an overall bland mood, an April 2010 VA 
treatment record notes a reduction of symptoms, tending to 
reflect improvement.  Regardless, the competent and probative 
evidence does not establish total occupational and social 
impairment due to PTSD.  

A September 2009 VA record notes that the Veteran was dressed 
casually and appropriately, fully oriented to person, place, 
time, and situation, and his behavior was noted to be only mildly 
anxious and guarded.  Speech was noted to be spontaneous and 
normal in rate and volume, and affect was only mildly restricted.  
Thought process was reported to be linear and goal directed, 
thought content was without any overt symptoms of psychosis, 
insight was fair, and impulse control and judgment were good.  
Records, dated in January 2010, note that the Veteran was very 
receptive to, and actively participated in, group therapy, and 
his mood was noted to be only mildly depressed and/or 
unremarkable.  

In this case, there is competent evidence tending to establish 
that the Veteran's disability picture more nearly approximates 
the degree of impairment due to PTSD contemplated by a 70 percent 
rating during the entire appeal period.  The competent and 
probative evidence does not establish PTSD is manifested by total 
social and occupational impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; or memory loss for the names of close relatives, own 
occupation, or own name.  Thus, the criteria for a rating in 
excess of 70 percent for PTSD have not been met under Diagnostic 
Code 9411.  

A determination as to the degree of impairment due to service-
connected disability requires competent evidence.  The Veteran is 
competent to report his symptoms, to include his traumatic 
experiences during service, as reflected in correspondence 
received in June 2010, and his awards and decorations are 
documented in the records.  As a layman, however, his opinion 
alone is not sufficient upon which to base a determination as to 
the degree of impairment due to PTSD.  Rather, the Board must 
weigh and assess the competence and credibility of all of the 
evidence of record. See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board has accorded more probative value to the 
objective medical findings, to include in regard to whether there 
is total social and occupational impairment due to PTSD.  The VA 
examiners reviewed the claims file and the opinions provided were 
based on objective findings and reliable principles.  

In considering all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
Veteran or his representative, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board notes that in Rice 
v. Shinseki, 22 Vet. App. 447, 454 (2009), the Court held that 
when entitlement to a TDIU is raised during the adjudicatory 
process of an underlying disability or during the administrative 
appeal of the initial rating assigned for that disability, it is 
part of the claim for benefits for the underlying disability.  
Evidence has been associated with the claims file during the 
pendency of this appeal which pertains to the issue of 
entitlement to a TDIU, to include the Veteran's statements and 
the October 2008 Vet Center record.  As such, entitlement to a 
TDIU is to be considered part of the claim in this case.

VA law provides a total rating for compensation where the 
schedular rating is less than total, when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of two or 
more disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional service-
connected disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. §§ 3.340, 4.16(a).  It is provided further 
that the existence or degree of nonservice-connected disabilities 
or previous unemployability status will be disregarded where the 
percentages referred to for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  38 C.F.R. § 4.16(a).

It is established VA policy that all veterans who are unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally disabled.  
The Veteran's service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).

The question in a total rating case based upon individual 
unemployability due to service-connected disability is whether 
the veteran is capable of performing the physical and mental acts 
required by employment and not whether the veteran is, in fact, 
employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Veteran's PTSD has herein been assigned a 70 
percent rating during the relevant period.  Further, and as 
reflected in a June 2010 rating decision, in addition to PTSD, 
service connection has been established for prostate cancer, 
rated 0 percent disabling, from September 15, 2005 and as 60 
percent disabling, from June 23, 2006; second degree burns to the 
face, rated as 0 percent disabling, from 1969 and as 30 percent 
disabling, from November 19, 2007; diabetes mellitus, rated as 10 
percent disabling, from November 19, 2007 and as 20 percent 
disabling, from February 22, 2008; second degree burns to the 
right hand and wrist, rated as 10 percent disabling; second 
degree burns to the left  hand and wrist, rated as 10 percent 
disabling; and erectile dysfunction, rated as 0 percent 
disabling.  Thus, the 100 percent combined evaluation, from 
November 19, 2007, renders the issue of entitlement to a TDIU 
moot, from November 19, 2007.  In addition, during the relevant 
period prior to November 19, 2007, the Board finds that a TDIU is 
not warranted.  

First, the Board notes that in light of the 70 percent evaluation 
assigned herein for the entire period, the schedular criteria for 
consideration of a total rating under 38 C.F.R. § 4.16(a) have 
been met.  Therefore, the determinative issue in this case is 
whether the Veteran is shown to be unable to secure and follow a 
substantially gainful occupation due to service-connected 
disability, prior to November 19, 2007.  

In that regard, the evidence, to include the October 2005 VA 
examination report and a November 2006 VA record, reflects that 
the Veteran is employed as a church pastor.  The October 2005 VA 
examination report notes, in pertinent part, as follows:

He reported that more recently he has been 
attempting to pastor a church.  He reported 
that this has also been very stressful and 
depressing.  He has problems with anxiety and 
writes his sermons so he can remember what to 
say.  He works full time and reported that he 
is doing okay financially, but he is not able 
to take care of the business and financial 
aspects of the church which is creating great 
anxiety for him.  He is able to handle being 
in front of the church and preaching due to 
the fact that there is a small congregation 
and that he is able to watch everyone in 
front of him.  

A GAF of 51 was assigned and while the degree of disability was 
estimated to be severe, the examiner stated that the Veteran was 
able to take care of his activities of daily living and his 
finances.  

In addition, in noting the Veteran's statement to the effect that 
he did not think his work was as good as he thought it should be, 
the November 2006 examiner stated that the Veteran was somewhat 
vague in this regard and that the Veteran's spouse clarified that 
the Veteran was too easygoing and did not require his employees 
to do their jobs.  

Further, while the November 2007 VA examination report notes that 
the Veteran avoided visiting and reaching out to people, and a 
February 2008 private record notes that he remained in a 
depressed state and was predominantly a loner, and both the 
November 2007 and January 2008 VA examination reports, as well as 
the October 2008 Vet Center record, note a severe/significant 
degree of impairment in occupational and social functioning due 
to PTSD, the competent and probative evidence does not establish 
that the Veteran is incapable of maintaining substantially 
gainful employment, prior to November 19, 2007.  

In sum, the evidence is in favor of a 70 percent evaluation for 
PTSD for the entire period, and the preponderance of the evidence 
is against entitlement to a TDIU for the relevant period.  Thus, 
the benefits sought on appeal are granted, in part, and denied, 
in part.  

In regard to extraschedular consideration, the Board notes that 
an extraschedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); 
see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a finding on 
part of the AOJ or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  
If so, factors for consideration in determining whether referral 
for an extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that indicate 
that application of the regular schedular standards would be 
impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1).  In the 
present case, the Board finds that the competent evidence does 
not establish, at any time, that the Veteran's service-connected 
PTSD produces such an unusual or exceptional disability picture 
rendering impractical the use of the regular schedular standards.  
The Board notes that a March 2007 VA record notes that the 
Veteran denied the need for inpatient treatment and the evidence 
establishes that the Veteran is employed.  Regardless, the 
Veteran's symptoms are contemplated in the schedular criteria of 
Diagnostic Code 9411 and the combined evaluation is 100 percent 
from November 19, 2007.  Accordingly, the Board determines that 
referral for an extraschedular rating is not warranted at any 
time during the relevant period.


ORDER

A 70 percent rating for PTSD, throughout the appeal, but no 
higher, is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


